DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/21/2022 amended claims 1, 5, cancelled claim 2 and added claim 8.  Claims 1 and 3-8 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Objection/s to the Application, Drawings and Claims
The filing on 03/21/2022 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 20080236190 A1).
Regarding claim 1, Tsuchiya teaches a projector (P) that modulates and projects light emitted from a light source, the projector (P) comprising: a first cooling target comprising a component configuring the projector; a cooling device (10) configured to cool the first cooling target; and an exterior housing accommodating the first cooling target and the cooling device (10), wherein the cooling device (10) includes: a first compressor (12) configured to compress working fluid in a gas phase; a condenser (14) connected to the first compressor (12) and configured to condense the working fluid in the gas phase compressed by the first compressor (12) into the working fluid in a liquid phase; a first expander (16; [0037]) connected to the condenser (14) and configured to decompress the working fluid in the liquid phase condensed by the condenser (14), the first expander (16) being configured to change the working fluid in the liquid phase to the working fluid in a mixed phase of the liquid phase and the gas phase; a first evaporator (18) connected to the first expander (16) and configured to change the working fluid flowed from the first expander (16) to the working fluid in the gas phase with heat transferred from the first cooling target, the first evaporator (18) being configured to discharge the changed gas-phase working fluid to the first compressor (12); a first pipe (13) connecting the first compressor (12) and the condenser (14); a second pipe (15) connecting the condenser (14) and the first expander (16); and a base (40) to which the first compressor (12), the condenser (14), and the first expander (16) are fixed, the first evaporator (18) is provided outside of the base (40), and the first pipe (13) and the second pipe (15) are provided in the base (40; Fig. 2 and 3).
Tsuchiya does not explicitly teach the second pipe (15) is provided entirely in the base (40; Fig. 2 and 3).
Tsuchiya teaches the second pipe (15) connects the condenser (14) to the expander (16), which are located entirely in the base (40; Fig. 2).  When Base (40) is rotated, the condenser (14) to the expander (16) inside are also rotated.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the second pipe (15) also located entirely in the base (40), because it is a matter of common sense.  
Furthermore, having the second pipe (15) is provided entirely in the base (40) a simple rearrangement of parts.  Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Tsuchiya further teaches the first pipe (13, 63) being formed of metal (Fig. 7 and 8; [0063]), but Tsuchiya does not explicitly teach the first and second pipe (13 and 15) are formed of metal.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tsuchiya such that the other tube connected to the condenser (14) also made with the same material as the first pipe; because it provides greater convenience using the same type of pipe for the whole system.  
Furthermore, metal, plastic/rubber are popular pipe materials in cooling arts.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to metal pipe; because it is a proven and effective technology thereby reduce undue experimentation.
Regarding claim 3, Tsuchiya further teaches at least a part of portions other than the first pipe (13) and the second pipe (15) in the base (40) is formed of a material other than metal ([0044], [0047]).
Regarding claim 4, Tsuchiya further teaches a first pressure of the working fluid which is discharged from the first compressor (12) and flowing into the first expander (16) via the first pipe (13), the condenser (14), and the second pipe (15) is higher than a second pressure of the working fluid which is discharged from the first expander (16) and flowing into the first compressor (12) via the first evaporator (18), and the first compressor (12), the condenser (14), and the first expander (16) on a high-pressure side are fixed to the base (40; Fig. 1-8).
Regarding claim 7, Tsuchiya further teaches the cooling device (10) includes a third pipe (17) connecting the first expander (16) and the first evaporator (18) and a fourth pipe (11) connecting the first evaporator (18) and the first compressor (12), the third pipe (17) includes: a first flow pipe connected to an outflow part from which the working fluid flows out in the first expander (16); a first connection pipe (portion of 17 going from 16 to 18) connected to an inflow part into which the working fluid flows in the first evaporator (18); and a first coupler separably coupling the first flow pipe and the first connection pipe to each other, the fourth pipe (11) includes: a second connection pipe (portion of 11 going from 18 toward 12) connected to an outflow part from which the working fluid flows out in the first evaporator (18); a second flow pipe connected to an inflow part into which the working fluid flows in the first compressor (12); and a second coupler separably coupling the second connection pipe and the second flow pipe to each other, and the first flow pipe and the second flow pipe are provided in the base (40; Fig. 1-8).
Regarding claim 8, Tsuchiya further teaches the first connection pipe (portion of 17 going from 16 to 18) and the second connection pipe (portion of 11 going from 18 toward 12) are provided outside of the base (40; Fig. 2).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Kuriaki (US 20150198869 A1) and in further view of Chae (US 20160356537 A1).
Regarding claim 5, Tsuchiya does not explicitly teach a second cooling target housed in the exterior housing, wherein the cooling device (10) includes: a second expander connected to the first expander (16) and configured to decompress the working fluid in the liquid phase flowing from the first expander (16); a second evaporator connected to the second expander and configured to change, with heat transferred from the second cooling target, the working fluid in the liquid phase flowing from the second expander to the working fluid in the gas phase; and a second compressor connected to the first compressor (12) and the second evaporator and configured to compress the working fluid in the gas phase flowing from the second evaporator, the second compressor being configured to discharge the working fluid in the gas phase to the first compressor (12).
Kuriaki teaches the light source being cooled by a second expander (25) configured to decompress the working fluid in the liquid phase; a second evaporator (18, 19, 20) connected to the second expander (25) and configured to change, with heat transferred from the second cooling target, the working fluid in the liquid phase flowing from the second expander (25) to the working fluid in the gas phase; and a second compressor (42a) connected to the second evaporator (18, 19, 20) and configured to compress the working fluid in the gas phase flowing from the second evaporator (18, 19, 20), the second compressor (42a) being configured to discharge the working fluid in the gas phase ([0006]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tsuchiya with Kuriaki; because it provides improved cooling to the light sources.
Kuriaki does not teach the second expander connected to the first expander (16) and configured to decompress the working fluid in the liquid phase flowing from the first expander (16); the second compressor connected to the first compressor (12) and, the second compressor being configured to discharge the working fluid in the gas phase to the first compressor (12).
Chae teaches the second expander (240) connected to the first expander (150 and 140) and configured to decompress the working fluid in the liquid phase flowing from the first expander (150 and 140); the second compressor (210) connected to the first compressor (110) and, the second compressor (210) being configured to discharge the working fluid in the gas phase to the first compressor (110).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tsuchiya and Kuriaki with Chae; because it provides a simple circuit using a common condenser for cooling two targets thereby eliminating unnecessary duplication of parts.
Regarding claim 6, the combination of Tsuchiya, Kuriaki and Chae consequently results in the second expander (240 of Chae) and the second compressor (210 of Chae) are fixed to the base (40; Fig. 1-8 of Tsuchiya).

Response to Arguments
Applicant/s’ arguments with respect to the Double Patenting and 112(f) issues have been fully considered and found persuasive; hence the Double Patenting rejections and the invocation of 112(f) have been withdrawn.

Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding claim 1, applicant/s argue, “if the Examiner alleging that the rotator 40 of Tsuchiya corresponds to the claimed base, at least a portion of the refrigerant pipe 15 is disposed outside of the rotator 40, such that Tsuchiya fails to teach the first pipe and the second pipe are provided entirely in the base, as required by amended claim 1.”  (Remarks; p. 14-15).
As acknowledged above, Tsuchiya does not explicitly teach the second pipe (15) is provided entirely in the base (40; Fig. 2 and 3).  Tsuchiya teaches the second pipe (15) connects the condenser (14) to the expander (16), which are located entirely in the base (40; Fig. 2).  When Base (40) is rotated, the condenser (14) to the expander (16) inside are also rotated.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the second pipe (15) also located in the base (40), because it is a matter of common sense.  
Furthermore, it is a simple rearrangement of parts.  Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Applicant/s further argue,
Additionally, as the Examiner acknowledges, Tsuchiya does not teach the refrigerant discharge tube 13 and the refrigerant pipe 15 of Tsuchiya being formed of metal.
The Office Action alleges that “[i]t would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tsuchiya such that the other tube connected to the condenser (14) also made with the same material as the first pipe because it provides greater convenience using the same type of pipe for the whole system.”
However, the only mention of a metal pipe in the entirety of Tetsuya is in Paragraph [0063], which states: in this case, « refrigerant discharge pipe 63 and a refrigerant suction pipe 61 of the compressor 12 are constituted of a pipe having flexibility, for example, a flexible tube. The flexible tube is constituted of a metal tube, a rubber tube or the like which can bend in accordance with contraction of a pipe of a piping system in an axial direction, displacement in a horizontal direction, bend displacement or the like.
The above disclosure makes clear that the reason that metal is considered for the refrigerant discharge pipe 63 and the refrigerant suction pipe G1 is due solely to its flexibility. In contrast, the refrigerant pipe 15 is extremely short such that flexibility would not provide any advantage. Therefore, the reason that the refrigerant discharge pipe 63 and the refrigerant suction pipe 61 are formed of metal does not apply to the refrigerant pipe 15.
In view of the above, amended claim 1 is patentable over Tsuchiya, at least for the above reasons. Dependent claims are patentable for at least the same reasons.  (Remarks; p. 15-16).
Examiner respectfully disagrees.  Whether the flexibility provides an advantage to pipe 15 is irrelevant because the motivation to use the same type of pipe in the system is a matter of convenience.
Lastly, applicant/s argue, 
[C]laim 3 requires, in part, “wherein at least a part of portions other than the first pipe and the second pipe in the base is formed of a material other than metal.”
The Examiner alleges that Tsuchiya teaches at least a part of portions other than the first pipe and the second pipe in the base is formed of a material other than metal. However, in asserting that it would be obvious to form the refrigerant pipe 15, the Examiner relies on the convenience of having all the pipes made of the same material.  If this was the case, then all of the pipes would be made of metal, and Tsuchiya would fail to teach the above limitations of claim 3.
In view of the above, claim 3 is patentable over Tsuchiya, at least for the above additional reasons. Accordingly, withdrawal of this rejection is respectfully requested.  (Remarks; p. 16).
Examiner respectfully disagrees.  Claim 3 recites, “at least a part of portions other than the first pipe and the second pipe in the base is formed of a material other than metal.”  There is nothing in the claim language of claim 3 that limits “a part of portions” to be a part of any of the pipes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882